DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of the claims as filed in the submission dated 1/21/2020 are as follows: 
Claims 1-15 are pending and are being examined;

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do use the word “means,” and are therefore being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“Reception Unit” in claims 1 and 15;
“Control Unit” in claim 1;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “human hand” in claim 5 is a relative term which renders the claim indefinite. The term “human hand” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what exact measurement of opening is required to prevent a human hand from being inserted since human hands vary greatly from one person to the next.
Claim 7 recites the limitation "the second predetermined temperature" in line 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 8-10 recite “a detection sensor that detects a person who is other than the user and touches the vehicle, wherein the control unit performs the ventilation control after a period in which the detection sensor detects no one other than the user continues for a predetermined time period or more”.  The phrasing of the limitation is awkward leading to confusion as to what the meaning of the claims are.  Is the claim attempting to recite that the control unit performs automatic venting control? Or is the claim attempting to claim the venting control only occurs if no person is detected inside the vehicle?  Since the metes and bounds of the limitations cannot be ascertained, the claims are indefinite.
The remaining claims are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8, 9, 11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimoda (US2017/0225541A1, as cited in the IDS).
Re Claim 1. Shimoda teaches a vehicle ventilation control system (100) comprising (Figures 1-3): 
a reception unit (111) that receives (via 111b) an instruction signal input by a user (112) via wireless communication (via 112c) (Figure 1-2; Paragraphs 31-34, 37-47); and 
a control unit (18) that controls ventilation inside a vehicle based on the instruction signal, wherein the control unit performs ventilation control to control the ventilation based on the instruction signal input during a period after the user gets out of the vehicle to next boarding (Figures 1-3; Paragraphs 31-34, 37-47, 53-58).  

Re Claim 15. Shimoda teaches a vehicle ventilation control system (100) comprising (Figures 1-3): 
a reception unit (111) that receives (via 111b) an instruction signal input by a user (112) via wireless communication (via 112c) (Figure 1-2; Paragraphs 31-34, 37-47); and 
a controller (18) that controls ventilation inside a vehicle based on the instruction signal, wherein the controller performs ventilation control to control the ventilation based on the instruction signal input during a period after the user gets out of the vehicle to next boarding (Figures 1-3; Paragraphs 31-34, 37-47, 53-58).  

Re Claim 5. Shimoda teaches a temperature sensor that measures an internal temperature of the vehicle (Paragraph 27 teaches regulating a temperature of blown air to a pre-set temperature set by the user for the vehicle cabin, thus an internal temperature sensor is implicitly recited), wherein the control unit causes, as the ventilation control, a window (16) of the vehicle to open to an extent that does not allow a human hand to insert when a measured value of the temperature sensor is equal to or higher than a first predetermined temperature (Figures 1-3; Paragraphs 31-34, 37-47, 53-58, 88; Paragraph 88 teaches the height of the window opening can be set to any desired opening degree. Further, the forced ventilation mode is activated by the user, presumably when the ambient temperature is hot. Thus, the windows are opened when the internal temperature is higher than a first predetermined temperature).  
Re Claim 6. Shimoda teaches the control unit further activates, as the ventilation control, an air blowing function (via blower 18a) of the air conditioner when the measured value of the temperature sensor is equal to or higher than a second predetermined temperature that is higher than the first predetermined temperature (Figures 1-3; Paragraphs 31-34, 37-47, 53-58).  
Re Claim 8. Shimoda teaches a detection sensor (steps S110 and S140) that detects a person who is other than the user and touches the vehicle, wherein the control unit performs the ventilation control after a period in which the detection sensor detects no one other than the user continues for a predetermined time period or more (Figures 1-3; Paragraphs 31-34, 37-47, 53-58).  
Re Claim 9. Shimoda teaches a detection sensor (steps S110 and S140) that detects a person who is other than the user and touches the vehicle, wherein the control unit performs the ventilation control after a period in which the detection sensor detects no one other than the user continues for a predetermined time period or more (Figures 1-3; Paragraphs 31-34, 37-47, 53-58).  
Re Claim 11. Shimoda teaches the control unit activates, as the ventilation control, a cooling function of an air conditioner (Figures 1-3 and 6; Paragraphs 31-34, 37-47, 53-58; The blower of the air conditioner is activated, thereby producing a cooling function of bringing in lower temperature air into the vehicle. Additionally, Paragraph 55 teaches that the A/C can be on during the venting operation).  
Re Claim 13. Shimoda teaches the control unit causes a window (16) of the vehicle to open as the ventilation control (Figures 1-3; Paragraphs 31-34, 37-47, 53-58).  
Re Claim 14. Shimoda teaches the control unit activates, as the ventilation control, an air blowing function (blower 18a) of an air conditioner (Figures 1-3; Paragraphs 31-34, 37-47, 53-58).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 4, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (US2017/0225541A1, as cited in the IDS) in view of Harumoto (US2009/0055046A1).
Re Claim 2. Shimoda teaches the control unit causes an engine of the vehicle to operate (Figure 6 illustrates turning the engine on), activates a cooling function (18a) of an air conditioner (Figures 1-3 and 6; Paragraphs 31-34, 37-47, 53-58; The blower of the air conditioner is activated, thereby producing a cooling function of bringing in lower temperature air into the vehicle. Additionally, Paragraph 55 teaches that the A/C can be on during the venting operation. Paragraphs 25-29 teaches the controller activating the air conditioning system).  
Shimoda fails to specifically teach causing a door to open as the ventilation control.
However, Harumoto teaches remotely venting a vehicle (paragraph 116) and then remotely opening a door (via door opening/closing mechanism 67) (Paragraphs 103, 120).
Therefore, in view of Harumoto’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to open the door of Shimoda as the ventilation control in order to more expediently ventilate the interior of the vehicle.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to open the door of Shimoda as the ventilation control in order to allow for easier entry of the user into the vehicle when approaching the vehicle (Harumoto Paragraph 120).
Re Claim 3. Shimoda teaches wherein the control unit controls, as the ventilation control, opening and closing of at least one of a window (16) and a door of the vehicle (Figures 1-3; Paragraphs 31-34, 37-47, 53-58).
Shimoda fails to specifically teach a raindrop sensor that detects a rainfall amount and controlling the opening of the window or door based on a detection signal of the raindrop sensor.  
However, Harumoto teaches a raindrop sensor (32) that detects a rainfall amount and controlling the opening of the window or door based on a detection signal of the raindrop sensor (Paragraph 98 and Paragraph 114 teaches detecting rainfall; Paragraph 125).  
Therefore, in view of Harumoto's teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a raindrop sensor to the controller of Shimoda in order to prevent rainfall from entering the cabin of the vehicle during the ventilation control and thereby causing damage.
Re Claim 4. Shimoda as modified by Harumoto teach a raindrop sensor (Harumoto 32, Paragraph 98 and Paragraph 114 teaches detecting rainfall) that detects a rainfall amount, wherein the control unit controls, as the ventilation control, opening and closing of at least one of a window and a door of the vehicle based on a detection signal of the raindrop sensor (Harumoto Paragraphs 114, 125).  
Re Claim 12. Shimoda teaches the vehicle ventilation control system (see above) but fails to specifically teach the control unit causes a door to open as the ventilation control.  
However, Harumoto teaches remotely venting a vehicle (paragraph 116) and then remotely opening a door (via door opening/closing mechanism 67) (Paragraphs 103, 120).
Therefore, in view of Harumoto’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to open the door of Shimoda as the ventilation control in order to more expediently ventilate the interior of the vehicle.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to open the door of Shimoda as the ventilation control in order to allow for easier entry of the user into the vehicle when approaching the vehicle (Harumoto Paragraph 120).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoda (US2017/0225541A1, as cited in the IDS) in view of Weissbrich (US5259814).
Re Claim 7. Shimoda teaches the control unit further causes an engine of the vehicle to operate (Figure 6 illustrates turning the engine on) but fails to specifically teach activates a cooling function of an air conditioner as the ventilation control when the measured value of the temperature sensor is equal to or higher than a third predetermined temperature that is higher than the second predetermined temperature.  
However, Weissbrich teaches the control unit further causes an engine of the vehicle to operate and activates a cooling function of an air conditioner as the ventilation control when the measured value of the temperature sensor is equal to or higher than a third predetermined temperature that is higher than the second predetermined temperature (Figures 1-3; Column 5 lines 39-65).  
Therefore, in view of Weissbrich’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to turn on the engine and activate the air conditioner of Shimoda in order to provide maximum cooling potential to the vehicle interior, thereby providing rapid cooling of the vehicle interior.  Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to only turn on the engine and activate the air conditioner when the temperature was above a predetermined temperature in order to prevent unnecessary activation of the engine and thereby wasting fuel on unnecessary cooling the vehicle interior while idling.

Re Claim 10. Shimoda teaches a detection sensor (steps S110 and S140) that detects a person who is other than the user and touches the vehicle, wherein the control unit performs the ventilation control after a period in which the detection sensor detects no one other than the user continues for a predetermined time period or more (Figures 1-3; Paragraphs 31-34, 37-47, 53-58).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for other relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760. The examiner can normally be reached M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS RUBY/Primary Examiner, Art Unit 3763